          Case 1:21-cr-00350-PLF Document 21 Filed 06/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 21-0350 (PLF)
                                    )
ANTIONNE D. BRODNAX,                )
                                    )
            Defendant.              )
____________________________________)


                                             ORDER

               Before the Court are two motions: Mr. Brodnax’s Motion [Dkt. No. 15] to Quash

a Search Warrant in Case 21-SC-1371 and Mr. Broadnax’s Motion [Dkt. No. 16] to Unseal

Search Warrant Affidavit. The motions arise out of a dispute concerning search warrants

directed at Facebook, Inc. and Twitter, Inc. The United States initially opposed both motions.

See Government’s Consolidated Opposition [Dkt. No. 17]. On June 11, however, the United

States notified this Court that the warrants at issue have been executed and that both companies

“have now produced the data to the government required by the respective warrants.” See

Government’s Second Supplement [Dkt. No. 20] at 1. The motion to quash is therefore moot.

The United States also states that it “no longer opposes the defense motion that the government

disclose to the defense both search warrant affidavits.” Id. at 2. The Court therefore will grant

the motion to unseal. Accordingly, it is hereby

               ORDERED that Mr. Brodnax’s Motion [Dkt. No. 15] to Quash a Search Warrant

in Case 21-SC-1371 is DENIED AS MOOT; it is

               FURTHER ORDERED that Mr. Broadnax’s Motion [Dkt. No. 16] to Unseal

Search Warrant Affidavit is GRANTED; and it is
          Case 1:21-cr-00350-PLF Document 21 Filed 06/11/21 Page 2 of 2




               FURTHER ORDERED that the United States shall promptly disclose to the

defense both search warrant affidavits.

               SO ORDERED.


                                                   /s/
                                                  PAUL L. FRIEDMAN
                                                  United States District Judge

DATE: June 11, 2021




                                             2
